On Petition for Rehearing
By the Court,
Coleman, J.:
A petition for rehearing has been filed, upon the ground that since we expressed an adherence in our former opinion to the views stated in Studebaker Brothers, Company of Utah v. Witcher, et al. (No. 2399), 44 Nev. 442, 195 Pac. 334, we should have ordered a modification of the judgment, as in that case. If such an order be necessary to protect the appellants, the granting of a rehearing is not essential to that end. Hence the petition is denied, with leave to apply within ten days from service of a copy hereof for a modification of the order.
It is so ordered.